Citation Nr: 1759907	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral inguinal hernia scar.

2.  Entitlement to an initial compensable evaluation for residual scar, status post splenectomy.  

3.  Entitlement to an initial compensable evaluation from September 1, 2009 to December 18, 2013, and an initial evaluation in excess of 10 percent from December 19, 2013, for sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) and sclerosing cholangitis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and chondromalacia patella of the left knee (hereinafter a " left knee disability").  

6.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and chondromalacia patella of the right knee (hereinafter a "right knee disability").  

7.  Entitlement to an initial evaluation in excess of 10 percent from September 1, 2009 to July 4, 2011, and an initial evaluation in excess of 20 percent from July 5, 2011, for left shoulder supraspinatus tendon tear and tendinopathy (hereinafter a "left shoulder disability").

8.  Entitlement to an initial evaluation in excess of 10 percent from September 1, 2009 to May 5, 2011, and an initial evaluation in excess of 20 percent from September 1, 2011, for right shoulder infraspinatus tear, status post arthroscopic surgery (hereinafter a "right shoulder disability), excluding a period of temporary total disability rating.

9.  Entitlement to an initial evaluation in excess of 20 percent for status post thoracic spine fracture, spondylolisthesis of the lumbar spine, and multilevel degenerative disc disease (DDD) of the thoracolumbar spine with bilateral lower extremity sciatica (hereinafter a "thoracolumbar spine disability").


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1973 to April 1977 and in the U.S. Army from March 1979 to March 1983 and from August 1983 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  Jurisdiction of the case is now with the RO in St. Petersburg, Florida.

In the October 2009 rating decision, the RO, in pertinent part, granted service connection for a thoracolumbar spine disability and assigned a 20 percent evaluation, effective September 1, 2009; granted service connection for GERD and sclerosing cholangitis and assigned a 10 percent evaluation, effective September, 1, 2009; granted service connection for a right shoulder disability and assigned a 10 percent evaluation, effective September 1, 2009; granted service connection for a left shoulder disability and assigned a 10 percent evaluation, effective September 1, 2009; granted service connection for a left knee disability and assigned a 10 percent evaluation, effective September 1, 2009; granted service connection for a right knee disability and assigned a 10 percent evaluation, effective September 1, 2009; granted service connection for bilateral inguinal hernia scar and assigned a noncompensable evaluation, effective September 1, 2009; granted service connection for sinusitis and assigned a noncompensable evaluation, effective September 1, 2009; and granted service connection for residual scar, status post splenectomy and assigned a noncompensable evaluation, effective September 1, 2009.  The Veteran appealed for higher initial evaluations.  

During the pendency of the appeal, the RO, in pertinent part, issued an April 2012 rating decision granting a temporary total evaluation based surgery requiring convalescence for a right shoulder disability, effective May 6, 2011; and assigning a 10 percent evaluation for a right shoulder disability from September 1, 2011.  The Veteran continues to appeal for a higher evaluation for a right shoulder disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  However, the Veteran did not appeal the decision regarding his temporary total evaluation.  Therefore, that evaluation is not part of the current appeal.  

In June 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In a June 2017 rating decision, the RO, in pertinent part, granted a 20 percent evaluation for a left shoulder disability, effective July 5, 2011; granted a 20 percent evaluation for a right shoulder disability, effective September 1, 2011; and granted a 10 percent evaluation for sinusitis, effective December 19, 2013.  The Veteran continued to appeal for higher initial evaluations.  

Lastly, in 2010 and 2013, the Veteran had raised a claim for service connection for headaches.  That claim has not been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction of this issue, and it must be remanded to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to an initial evaluation in excess of 10 percent for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral inguinal hernia scar is not painful or unstable.

2.  Throughout the appeal period, the Veteran's residual scar, status post splenectomy is not painful or unstable.

3.  Throughout the appeal period, the Veteran's GERD and sclerosing cholangitis have gastrointestinal symptoms manifested predominantly by his GERD, which consist of epigastric distress, heartburn, regurgitation, reflux and dysphagia.  

4.  Throughout the appeal period, the Veteran's left knee disability has manifested symptoms of pain and flexion at no less than 80 degrees with flare-ups, but no limitation of extension.  

5.  Throughout the appeal period, the Veteran's right knee disability has manifested symptoms of pain and flexion at no less than 80 degrees with flare-ups, but no limitation of extension.  

6.  From September 1, 2009 to July 4, 2011, the Veteran's non-dominant left shoulder disability has not been manifested by limitation of motion to shoulder level or midway between side and shoulder level.  

7.  From July 5, 2011, the Veteran's non-dominant left shoulder disability has not been manifested by limitation of motion to 25 degrees from the side.  

8.  Resolving all reasonable doubt in favor of the Veteran, from September 1, 2009 to May 5, 2011, the Veteran's dominant right shoulder disability has been manifested by limitation of motion to shoulder level.  

9.  From September 1, 2011, the Veteran's dominant right shoulder disability has not been manifested by limitation of motion midway between side and shoulder level.  

10.  Throughout the appeal period, the Veteran's thoracolumbar spine disability has been manifested by chronic pain and flexion at no less than 50 degrees, but no objective evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

11.  Resolving all reasonable doubt in favor of the Veteran, from September 19, 2016, the evidence demonstrates that he has mild radiculopathy of the left lower extremity which is attributable to his service-connected thoracolumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral inguinal hernia scar have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for an initial compensable evaluation for residual scar, status post splenectomy, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for an initial evaluation in excess of 10 percent for GERD and sclerosing cholangitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7399-7346 (2017).

4.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).

5.  The criteria for an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).

6.  From September 1, 2009 to July 4, 2011, the criteria for an initial evaluation in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

7.  From July 5, 2011, the criteria for an initial evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

8.  From September 1, 2009 to May 5, 2011, the criteria for an initial 20 percent evaluation, but no higher, for a right shoulder disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203-5201 (2017).

9.  From September 1, 2011, the criteria for an initial evaluation in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203-5201 (2017).

10.  The criteria for an initial evaluation in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

11.  From September 19, 2016, the criteria for a separate 10 percent evaluation, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

	Laws and Regulations - Scars 

The Veteran's bilateral inguinal hernia scar has been currently evaluated as noncompensable, effective September 1, 2009, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

In the alternative, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

	Analysis - Bilateral Inguinal Hernia Scar

The Veteran contends that he has residual pain at the site of his inguinal hernia scar.  See June 2010 Notice of Disagreement (NOD).  

At a May 2009 VA General Medical examination, the examiner noted that the Veteran had a well-healed bilateral inguinal hernia scar.  

Private treatment records provided by the Veteran do not show any complaints related to his bilateral inguinal hernia scar.  

At a September 2016 VA examination, the examiner noted that the Veteran had a left inguinal hernia scar.  The examiner found one linear scar located on the left groin area measuring 5 x 0.5 centimeters (cm.).  The scar was not found to be painful or unstable.  There was no limitation of function.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's service-connected bilateral inguinal hernia scar does not warrant a compensable evaluation.  The objective findings show that the Veteran's linear inguinal hernia scar was not painful, unstable, or have a total area measuring 39 square cm.  No limitation of function was noted.  Nor did the scar have any other disabling effects not considered under Diagnostic 7801-7804.  

The Board recognizes that the Veteran made competent and credible statements that he has experienced residual pain at the site of the hernia scar.  However, during objective testing at two separate VA examinations, no such pain was found.  Furthermore, the Veteran has not offered any other clinical evidence during the entire appeal period to support his assertion that he had pain due to his hernia scar.  On that basis, the Board finds that the medical evidence is more persuasive than the Veteran's lay statements regarding his scar symptomatology.  Accordingly, the Board finds that throughout the appeal period, the Veteran's bilateral inguinal hernia scar is not compensable.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a compensable evaluation for bilateral inguinal hernia scar.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher initial evaluation claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Analysis - Residual Scar, Status Post Splenectomy 

The Veteran contends that his status post splenectomy scar measured approximately eight inches.  He also reports that he had frequent outbreaks of hives and rashes at the location of the scar, which he believed was a reaction to the surgical clips left in his body cavity.  Antihistamines were used to treat his rash.  See June 2010 NOD. 

At a May 2009 VA General Medical examination, the VA examiner noted that the Veteran had a well-healed spleen surgical scar without tenderness.  

Private treatment records provided by the Veteran do not show any complaints related to his residual scar, status post splenectomy.  

At a September 2016 VA examination, the VA examiner found one linear scar located on the upper abdomen measuring 24 x 0.5 cm.  The scar was not found to be painful or unstable.  There was no limitation of function.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's service-connected residual scar, status post splenectomy, does not warrant a compensable evaluation.  The objective findings show that the Veteran had one linear scar, which was not painful or unstable.  The scar did not measure 39 square cm.  No limitation of function was noted.  Nor did the scar have any other disabling effects not considered under Diagnostic 7801-7804.  

The Board finds that the Veteran's competent statements regarding his residual scar, status post splenectomy, are not credible, because they are inconsistent with the objective findings during two separate VA examinations.  Neither the May 2009 or September 2016 VA examiner found that the Veteran had any skin-related problems associated with his splenectomy scar.  Furthermore, the Veteran has not provided any other clinical evidence to support his assertions.  Accordingly, the Board finds that throughout the appeal period, the Veteran's residual scar, status post splenectomy, is not compensable.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a compensable evaluation for residual scar, status post splenectomy.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher initial evaluation claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	GERD and Sclerosing Cholangitis

The Veteran contends that he has constant regurgitation of acid during his sleep with episodes of difficulty swallowing and substernal pain about once a week.  See June 2010 NOD.

The Veteran's GERD has been currently evaluated as 10 percent disabling, effective September 1, 2009, under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  

Diagnostic Code 7399 is used to identify unlisted gastrointestinal disabilities.  See 38 C.F.R. § 4.27 (2017).

The rating schedule does not provide a specific diagnostic code for GERD, however, the Veteran's symptoms can be rated analogously to a hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2017). 

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2017).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

In May 2009, the Veteran underwent a VA examination for his sclerosing cholangitis.  The VA examiner noted that the Veteran had no incapacitating episodes, no evidence of malnutrition, and no signs of liver disease.  Abdominal examination was normal.  

In May 2009, the Veteran underwent a VA examination for his GERD.  The VA examiner noted that the Veteran had esophageal distress three to four times a year, which was occasionally accompanied by severe substernal pain.  Symptoms of daily heartburn and weekly regurgitation of undigested food were also reported.  The Veteran used Nexium to treat his symptoms on a daily basis with good relief.  Within the past 12 months, the Veteran had one esophageal dilation.  Upon objective evaluation, the VA examiner found that the Veteran's overall health was good and there were no signs of anemia.  

Private treatment records provided by the Veteran do not show any complaints related to gastrointestinal symptoms.  

In September 2016, the Veteran was afforded another VA examination.  Dysphagia, pyrosis, and reflux were identified as signs and symptoms of his esophageal condition.  The VA examiner noted that the Veteran had abdominal pain after eating.  The Veteran continued to treat his symptoms with TUMS and Nexium.  

As an initial matter, the evidence shows that the Veteran's GERD remains the predominant disability, so the analysis below will be limited to his GERD symptomatology under Diagnostic Code 7346.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that a higher 30 percent evaluation under Diagnostic Code 7346 for the Veteran's service-connected GERD and sclerosing cholangitis is not warranted.  To qualify for a 30 percent evaluation, the rating criteria requires that the Veteran's service-connected GERD and sclerosing cholangitis manifest symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The evidence demonstrates that the Veteran had epigastric distress, dysphagia, heartburn and regurgitation with substernal pain.  However, the overall clinical and subjective evidence does not support that these symptoms were of such severity as to be productive of considerable impairment of health.  Indeed, at his May 2009 VA examination, his overall general health was characterized as good.  At his September 2016 VA examination, the VA examiner did not indicate any symptomatology that would demonstrate a worsening of his gastrointestinal disability.  Notably, the VA examiner did not perform any diagnostic or laboratory testing, which would tend to suggest that the Veteran's condition had deteriorated.  Therefore, the Board finds that there is no basis upon which to award a higher 30 percent evaluation for the Veteran's service-connected GERD and sclerosing cholangitis.  Accordingly, the Board finds that throughout the appeal period, the Veteran's service-connected GERD and sclerosing cholangitis is no more than 10 percent disabling.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 10 percent evaluation claim for GERD and sclerosing cholangitis.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim for GERD and sclerosing cholangitis must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Laws and Regulations - Musculoskeletal Disabilities

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).


	Left and Right Knee Disabilities

The Veteran contends that his left and right knee disabilities impair his ability to run and to stay fit.  He also asserts that flare-ups of constant pain for a 24-hour period occur after sitting for prolonged periods of time.  See June 2010 NOD.  

The Veteran's left knee disability has been currently evaluated as 10 percent disabling, effective September 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's right knee disability has been currently evaluated as 10 percent disabling, effective September 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003 for degenerative arthritis, which is established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a., Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.

Other diagnostic codes pertaining to the knee and leg that provide for higher than 10 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).

At a May 2009 VA General Medical examination, the VA examiner noted that the Veteran had bilateral knee pain, but no flare-ups.  Upon objective evaluation, the VA examiner found bilateral knee positive crepitus with full range of motion with pain from 130 to 140 degrees bilaterally.  Motor examination, sensory examination, and reflex examination results were normal.  No muscle atrophy was noted.  The Veteran's gait was antalgic.  No ankylosis, swelling, effusion, tenderness, or laxity was found.  A bilateral knee x-ray revealed mild osteoarthritis.  The VA examiner diagnosed the Veteran with bilateral chondromalacia patella with mild osteoarthritis.  

A December 2009 private MRI report for the Veteran's left knee revealed mild tricompartmental joint osteoarthritis, mild chondromalacia patellae, a Baker cyst, and small knee joint effusion.  

A December 2009 private MRI report for the Veteran's right knee revealed degenerative changes in the patellofemoral knee joint compartment with mild chondromalacia and a small Baker cyst.  

In September 2016, the Veteran was afforded another VA examination for his bilateral knee disabilities.  The Veteran reported having flare-ups with both knees consisting of constant pain and stiffness.  A cane was used a couple of times a month, if needed, for flare-ups.  Functional loss was reported as difficulty with walking and standing.  Upon objective evaluation, the VA examiner found no history of recurrent subluxation or lateral instability and no history of recurrent effusion.  Muscle strength testing was normal.  No muscle atrophy was noted.  There was no ankylosis.  Joint stability tests were normal.  No objective evidence of crepitus or localized tenderness was found.  Pain with weight bearing was noted.  Range of motion testing of the right knee revealed flexion at 110 degrees with pain and extension at zero degrees with pain.  Range of motion testing of the left knee revealed flexion at 110 degrees with pain and extension at zero degrees with pain.  Following repetitive use testing, the Veteran had an additional limitation of flexion motion of 20 degrees in the right knee (90 degrees) and in the left knee (90 degrees).  The VA examiner found that pain and lack of endurance caused functional loss bilaterally.  With repeated use over time, pain and lack of endurance significantly limited functional ability resulting in an additional limitation in range of flexion motion of 25 degrees in the right knee (85 degrees) and in the left knee (85 degrees).  With flare-ups, pain and lack of endurance significantly limited functional ability resulting in an additional limitation in range of flexion motion of 30 degrees in the right knee (80 degrees) and in the left knee (80 degrees).  Additional factors contributing to disability were less movement than normal and interference with standing.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's service-connected left and right knee disabilities each do not warrant a higher 20 percent evaluation under Diagnostic Codes 5260 and 5261.  In other words, the evidence does not demonstrate that the Veteran's range of motion of the left knee and right knee had flexion limited to 30 degrees or extension limited to 15 degrees.  Notably, even taking into consideration the Veteran's most recent September 2016 VA examination findings, which found loss of flexion motion due to flare-ups at 80 degrees bilaterally, the Board finds that the evidence does not support a higher 20 percent evaluation.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Therefore, the most favorable view of the evidence still does not provide an avenue for awarding an evaluation in excess of 10 percent for the Veteran's service-connected left knee and right knee disabilities under Diagnostic Codes 5260 and 5261.  

Furthermore, the Board finds that under Diagnostic Code 5003, the evidence does not support a higher 20 percent evaluation.  In other words, there is no x-ray evidence of involvement of two or more major joints or more minor joint groups, with occasional incapacitating exacerbations.  Accordingly, the Board finds that the Veteran's service-connected left knee disability and right knee disability are each no more than 10 percent disabling.  

In summary, the Board finds that throughout the appeal period, the preponderance of the evidence weighs against the Veteran's higher than 10 percent evaluation claims for his left knee disability and right knee disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluations claims for a left knee disability and right knee disability must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Left and Right Shoulder Disabilities

The Veteran contends that his left shoulder disability prevents him from raising his left arm higher than 20 degrees without experiencing pain.  He said his right shoulder disability prevents him from lifting his right arm higher than 90 degrees or higher than his shoulder level without experiencing pain.  See June 2010 NOD.  

The Veteran's left shoulder disability has been currently evaluated as 10 percent disabling, effective September 1, 2009, for painful motion under 38 C.F.R. § 4.59, and as 20 percent disabling effective July 5, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran's right shoulder disability has been currently evaluated as 10 percent disabling, effective September 1, 2009, and as 20 percent disabling, effective September 1, 2011, under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201.  As discussed above, a temporary total evaluation was assigned under 38 C.F.R. § 4.30 based on a period of convalescence following surgery, effective May 6, 2011.  No dissatisfaction with that determination has been expressed.  Therefore, the appeal is limited to the period from September 1, 2009 to May 5, 2011, and from September 1, 2011.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2017).  In this case, the evidence (e.g., May 2009 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right shoulder is the major upper extremity and the left shoulder is the minor upper extremity.  

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the major upper extremity, the minimum 20 percent evaluation is assigned for limitation of motion of the arm to the shoulder level.  A 30 percent evaluation is assigned of limitation of motion of the arm midway between side and shoulder level.  A 40 percent evaluation is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the minor upper extremity, the minimum 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2017).

Under Diagnostic Code 5203 for dislocation or nonunion of the clavicle or scapula, the maximum 20 percent rating is for assignment for impairment of the clavicle or scapula involving dislocation, or nonunion with loose movement.  A 10 percent evaluation is assigned for nonunion of clavicle or scapula without loose movement or malunion of the clavicle or scapula.  

As there is no evidence of ankylosis of the shoulder or other impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2017).

In May 2009, the Veteran underwent a VA examination.  The Veteran reported having left shoulder symptoms of pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness, but no flare-ups.  The Veteran reported having right shoulder symptoms of pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness, but no flare-ups.  No assistive devices were used.  Upon objective evaluation, the VA examiner noted that the Veteran had no recurrent shoulder dislocations, no evidence of abnormal weight-bearing and no ankylosis.  Tenderness was found on the left, and crepitus and tenderness were found on the right.  

Range of motion testing of the left shoulder revealed flexion at 110 degrees with pain, abduction at 160 degrees with pain, internal rotation at 70 degrees with pain, and external rotation at 60 degrees with pain.  Range of motion testing of the right shoulder revealed flexion at 150 degrees with pain, abduction at 180 degrees with pain, internal rotation at 60 degrees, and external rotation at 70 degrees.  Following repetitive use testing of the right shoulder, range of motion testing revealed flexion at 90 degrees with pain, extension at 150 degrees with pain, internal rotation at 60 degrees with pain, and external rotation at 50 degrees with pain.  Following repetitive use testing of the left shoulder, range of motion testing revealed flexion at 140 degrees with pain, extension at 160 degrees with pain, internal rotation at 50 degrees with pain, and external rotation at 60 degrees with pain.  The VA examiner diagnosed the Veteran with left shoulder partial supraspinatus tendon and tendinopathy and right shoulder infraspinatus tear, status post arthroscopic surgery, in healing process. 

Private treatment records in 2010 and 2011 document the Veteran's bilateral shoulder complaints.  At a November 2010 private clinic visit, the private physician noted that it was painful for the Veteran to perform many activities, because of his bilateral shoulder pain.  A November 2010 left shoulder x-ray report revealed mild degenerative change at the glenohumeral joint and slightly prominent acromioclavicular (AC) joint space.  A November 2010 right shoulder MRI report revealed postoperative changes of prior rotator cuff repair and tenodesis, signal abnormality in the posterior labrum suspicious for tear and moderate AC joint osteoarthritis.  At an April 2011 private clinic visit, the private physician diagnosed the Veteran with left partial rotator cuff tear and large right rotator cuff tear with loss of some of the supraspinatus tendon.  

In August 2011, the private physician noted that the Veteran had done very well with his right shoulder subacromially decompressed with a rotator cuff repair.  His left shoulder continued to give him problems, but had some relief following a steroid injection that he received five weeks earlier.  An objective evaluation revealed that the left shoulder was supple with full range of motion.  Weakness and pain with adduction at 30 degrees was noted.  Pain with full external rotation and abduction at 90 degrees.  There were some mild impingement signs and a mildly positive Hawkins sign.  He was neurovascularly intact.  Strength was 4/5.  An August 2011 MRI report of his left shoulder revealed interval improvement of tenosynovitis of the long head of the biceps with minimal residual fluid and osteoarthritis of the AC joint.  

In a September 2011 statement, the Veteran's private physician stated that he had been treating the Veteran since his May 2011 right shoulder surgery.  The private physician noted that given the fact that this was the Veteran's second shoulder repair, the private physician anticipated that his strength and range of motion to only recover to the 80 percent level.  

At a November 2011 private clinic visit, the private physician found that the Veteran was doing well following his rotator cuff repair and multiple steroid injections, but his left shoulder was still bothering him.  An objective evaluation revealed that the Veteran's right shoulder surgical incisions had completely healed, and his left shoulder had a painful arc of motion and pain with resisted testing of his rotator cuff muscles.  His cross body adduction of the AC joint was negative.  He received a steroid injection in his left shoulder to alleviate his pain and allow him full range of motion.  

At an April 2012 private clinic visit, the Veteran complained of right shoulder pain with overhead activities.  His left shoulder was not problematic on physical examination.  The Veteran received a steroid injection in his right shoulder.  

At a May 2012 private clinic visit, the Veteran complained of right anterior shoulder pain.  An objective evaluation revealed that the Veteran's range of motion for the right shoulder was within full limits and for the left shoulder was grossly equal without pain.  Right shoulder strength was 5/5.  

In September 2016, the Veteran was afforded another VA examination.  The Veteran reported having flare-ups, which was described as constant pain and stiffness with both shoulders.  No assistive devices were used.  Functional loss was reported as difficulty raising arms.  Upon objective evaluation, the VA examiner found that the Veteran had normal muscle strength testing, no muscle atrophy, no ankylosis, and no shoulder instability, dislocation or labral pathology suspected.  There was no localized tenderness, no crepitus, and no evidence of pain with weight bearing.  Rotator cuff conditions testing results were negative bilaterally, except for positive external rotation or infraspinatus strength test on the right and positive empty-can test on the left.  No clavicle, scapula, AC joint, or sternoclavicular joint condition suspected.  No loss of head, nonunion or fibrous union of the humerus found.  There was no malunion of the humerus with moderate or marked deformity.  

Range of motion testing of the right shoulder revealed flexion at 140 degrees with pain, abduction at 140 degrees with pain, external rotation at 80 degrees with pain, and internal rotation at 80 degrees with pain.  Range of motion testing of the left shoulder revealed flexion at 140 degrees with pain, abduction at 140 degrees with pain, external rotation at 80 degrees with pain, and internal rotation at 80 degrees with pain.  Pain and lack of endurance caused functional loss in the right and left shoulders.  Following repetitive use testing of the right and left shoulders, there was an additional loss in range of motion of 10 degrees (flexion at 130 degrees, abduction at 130 degrees, and external rotation and internal rotation at 70 degrees).  With repeated use over time, pain and lack of endurance significantly limited functional ability resulting in an additional loss in range of motion of 20 degrees in the right and left shoulders (flexion at 120 degrees, abduction at 120 degrees, and external rotation and internal rotation at 60 degrees).  With flare-ups, pain and lack of endurance significantly limited functional ability resulting in an additional loss in range of motion of 30 degrees in the right and left shoulders (flexion at 110 degrees, abduction at 110 degrees, and external rotation and internal rotation at 50 degrees).  The Veteran's right shoulder scar was not painful, unstable or have a total area equal to or greater 39 square centimeters.  

Based on a careful review of the subjective and clinical evidence, from September 1, 2009 to July 4, 2011, the Board finds that the Veteran's service-connected non-dominant left shoulder disability does not warrant a higher 20 percent evaluation under Diagnostic Code 5201.  In other words, during this appeal period, the Veteran's left shoulder disability does not manifest limitation of motion of the arm for a minor extremity to shoulder level or midway between side and shoulder level.  Indeed, the clinical evidence (May 2009 VA examination) shows that Veteran's left shoulder manifests flexion at 110 degrees and abduction at 160 degrees.  Notably, following repetitive use testing, his range of motion at flexion (140 degrees) improved.  No flare-ups were reported, and there was no functional loss noted.  Furthermore, the Board found no objective support for his lay assertion that he was unable to raise his left arm higher than 20 degrees without pain.  Accordingly, the Board finds that there is no basis under Diagnostic Code 5201 upon which to award a higher than 10 percent evaluation.  Therefore, from September 1, 2009 to July 4, 2011, the Veteran's non-dominant left shoulder disability is no more than 10 percent disabling.  

Moreover, the Board finds that from July 5, 2011, the Veteran's service-connected non-dominant left shoulder disability does not warrant a higher 30 percent evaluation under Diagnostic Code 5201.  In other words, during this appeal period, the Veteran's left shoulder disability does not manifest limitation of motion of the arm to 25 degrees from the side.  Indeed, the clinical evidence (September 2016 VA examination) shows that due to flare-ups, the Veteran's left shoulder manifests flexion and abduction at 110 degrees.  Taking into account the Veteran's subjective reports in his private treatment records of worsening left shoulder symptoms during this period, the Board finds that the objective evidence does not support such a finding.  Rather, even viewing the evidence in the most favorable light, which showed a decreased range of motion due to flare-ups, his left shoulder disability was not consistent with a 30 percent evaluation for limitation of motion of the arm for a minor extremity.  See Deluca, supra; see also 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board finds that there is no basis under Diagnostic Code 5201 upon which to award a higher than 20 percent evaluation.  Therefore, from July 5, 2011, the Veteran's non-dominant left shoulder disability is no more than 20 percent disabling.  

The Board also considered whether a higher evaluation was warranted under Diagnostic Code 5203.  However, at no time during the appeal period does the evidence demonstrate that the Veteran's left shoulder disability was productive of impairment of the clavicle or scapula.  Therefore, consideration of a higher evaluation for his left shoulder disability under Diagnostic Code 5203 is not applicable.  

However, resolving all reasonable doubt in favor of the Veteran, the Board finds that from September 1, 2009 to May 5, 2011, the Veteran's service-connected dominant right shoulder disability warrants a higher 20 percent evaluation under Diagnostic Code 5201.  In other words, during this appeal period, the Veteran's right shoulder disability manifests limitation of motion of the arm at shoulder level.  The Board finds that the Veteran's subjective report of being unable to lift his arm higher than shoulder level without experiencing pain is consistent with the clinical findings (May 2009 VA examination) that found flexion at 90 degrees with pain upon repetitive use testing.  However, since no flare-ups were reported, and no additional functional loss was found, the Board finds that consideration of a higher 30 percent evaluation is not warranted.  See Deluca, supra; see also 38 C.F.R. §§ 4.40, 4.45.  Therefore, based on clinical evidence as well as the subjective reports, from September 1, 2009 to May 5, 2011, the Veteran's dominant right shoulder disability warrants a 20 percent evaluation, but no higher, under Diagnostic Code 5201.  

Nevertheless, the Board finds that from September 1, 2011, the Veteran's service-connected dominant right shoulder disability does not warrant a higher 30 percent evaluation under Diagnostic Code 5201.  In other words, the Veteran's right shoulder disability does not manifest limitation of motion of the arm for a major extremity midway between side and shoulder level.  Notably, his private treatment records described how his right shoulder symptoms were improving since his surgery.  Indeed, a May 2012 private treatment record notes that his right shoulder range of motion was within full limits.  At his September 2016 VA examination, even due to flare-ups, the Veteran's right shoulder flexion and abduction were at 110 degrees.  Based on the overall clinical evidence, which takes into account the most favorable view of the evidence under Deluca, the Board finds that from September 1, 2011, there is no basis upon which to award a higher 30 percent evaluation for the Veteran's dominant right shoulder disability under Diagnostic Code 5201.  Accordingly, from September 1, 2011, the Veteran's right shoulder disability is no more than 20 percent disabling.  

In summary, from September 1, 2009 to July 4, 2011, the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 10 percent evaluation claim for a left shoulder disability.  From July 5, 2011, the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 20 percent evaluation claim for a left shoulder disability.  From September 1, 2011, the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 20 percent evaluation claim for a right shoulder disability.  Therefore, the benefit-of-the-doubt rule does not apply; and the higher evaluation claims must be denied.  From September 1, 2009 to May 5, 2011, and resolving all reasonable doubt in favor, a 20 percent evaluation, but no higher, for a right shoulder disability is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Thoracolumbar Spine Disability

The Veteran contends that his thoracolumbar spine disability prevents him from being able to sit or stand for long periods of time; he experiences pain that radiates into his groin and lower extremities; and he had 15 to 20 incapacitating episodes over the past 12 months and lasted one to two days.  See June 2010 NOD.  

The Veteran's service-connected thoracolumbar spine disability has been currently evaluated as 20 percent disabling, effective September 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined below) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In May 2009, the Veteran underwent a VA spine examination.  The Veteran reported symptoms of spine pain, which was described as throbbing with intermittent sharp pain, and daily, constant, sharp radiating pain into the bilateral lower extremities and bilateral gluteus.  Additional symptoms of decreased motion, stiffness, weakness, and spasms were also reported.  Flare-ups were reported, which were characterized as severe, occurred every three to four months, and lasted one to two days.  According to the Veteran, his functional impairment during flare-ups was 80 percent disabling.  Incapacitating episodes of 15 to 20 episodes per year with the last episode in January 2009 was reported.  The Veteran explained that he was on convalescent leave because of shoulder surgery, so he did not seek any bedrest during that time.  

Upon objective evaluation, the May 2009 VA examiner found that the Veteran had a normal posture, antalgic gait, and lumbar flattening.  There was spasm, guarding, pain with motion, tenderness, and weakness.  Muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour was noted.  No ankylosis was found.  Normal motor, sensory and reflex examination results were noted.  There was a positive Lasegue's sign bilaterally.  The incapacitating episodes were found to be due to intervertebral disc syndrome (IVDS).  Range of motion testing of the thoracolumbar spine revealed flexion at 60 degrees with pain at 50 degrees, extension at 20 degrees with pain at 15 degrees, left lateral flexion at 15 degrees with pain at 10 degrees, right lateral flexion at 15 degrees with pain at 10 degrees, left lateral rotation at 10 degrees with pain at 5 degrees, and right lateral rotation at 10 degrees with pain at 5 degrees.  Following repetitive use testing, pain was observed, but there was no additional limitation in range of motion.  The Veteran was diagnosed with multilevel DDD with moderate canal stenosis, spondylolisthesis of the lumbar spine and bilateral lower extremity sciatica secondary to DDD and canal stenosis of the lumbar spine.  

An August 2010 private lumbar spine MRI report revealed a stable mild disc bulge at L3-4 without stenosis, grade I spondylolisthesis with facet hypertrophy and disc bulging resulting in canal and bilateral foraminal stenosis and stable central and slightly right paracentral disc protrusion at L5-S1 with evidence of prior right hemilaminotomy.  

An August 2010 private thoracic spine MRI report revealed stable disc bulges at T5-6, T7-8, and T9-10 without interval progression, multilevel chorionic Schmorl's nodes throughout the thoracic spine and chronic compression deformities noted at T11-12 without evidence of acute compression fracture.  

According to private neurologic history and physical records from 2012 to 2016, the Veteran reported symptoms of right lower leg paresthesias.  During a sensory examination, the Veteran had a decreased pinprick appreciation in the medial and lower lateral aspect of the right leg.  See September 2013, May 2014, and January 2016 private treatment records.  The private neurologist found that the September 2013 MRI of the lumbar spine disclosed stable degenerative disease at L4-L5.  No diagnosis for radiculopathy was made.  

In September 2016, the Veteran was afforded another VA spine examination.  The Veteran reported having flare-ups, which were described as constant pain, aching and stiffness.  He used a cane a couple of times a month as needed for his flare-ups.  Functional impairment was reported as pain with walking.  Upon objective evaluation, the VA examiner found no localized tenderness, guarding or muscle spasms.  There was evidence of pain with weight bearing.  Muscle strength, sensory and reflex examination results were normal.  No muscle atrophy or ankylosis was found.  The Veteran had IVDS, but no incapacitating episodes.  Mild radiculopathy was found on the left lower extremity affecting the sciatic nerve, but no signs of radiculopathy were noted on the right lower extremity.  No other neurologic abnormalities were found.  Range of motion testing of the thoracolumbar spine revealed flexion at 75 degrees with pain, extension at 25 degrees with pain, right lateral flexion at 25 degrees with pain, left lateral flexion at 25 degrees with pain, right lateral rotation at 25 degrees with pain, and left lateral rotation at 25 degrees with pain.  Following repetitive use testing, there was an additional loss of 5 degrees throughout his range of motion (flexion at 70 degrees, extension at 20 degrees, right and left lateral flexion at 20 degrees, and right and left lateral rotation at 20 degrees).  The VA examiner found that pain and lack of endurance caused functional loss.  With repeated use over time, pain and lack of endurance significantly limited functional ability resulting in an additional loss of 10 degrees throughout his range of motion (flexion at 65 degrees, extension at 15 degrees, right and left lateral flexion at 15 degrees, and right and left lateral rotation at 15 degrees).  With flare-ups, pain and lack of endurance significantly limited functional ability resulting in an additional loss of 15 degrees throughout his range of motion (flexion at 60 degrees, extension at 10 degrees, right and left lateral flexion at 10 degrees, and right and left lateral rotation at 10 degrees).

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's service-connected thoracolumbar spine disability does not warrant a higher 40 percent evaluation under the General Rating Formula for Diseases of the Spine.  In other words, the Veteran's thoracolumbar spine does not manifest flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the Veteran's thoracolumbar spine manifests flexion of no less than 50 degrees during the entire appeal period.  Even taking into consideration functional loss due to flare-ups, the Veteran's thoracolumbar spine disability (flexion of 60 degrees at September 2016 VA examination) was not commensurate with the 30 percent rating criteria.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Therefore, under the General Rating Formula for Diseases of the Spine, the Veteran's service-connected thoracolumbar spine disability is no more than 20 percent disabling.  

Nor, does the Veteran's thoracolumbar spine disability warrants a higher 40 percent evaluation under Diagnostic Code 5243.  In other words, the Veteran's thoracolumbar spine disability does not manifest incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Recognizing the Veteran's lay reports of having 15 to 20 incapacitating episodes a year, he also indicated that no physician had prescribed bedrest.  Although the Veteran reported that he did not seek bedrest, because he was already on convalescence following his shoulder surgery in 2009, his reported incapacitating episodes are not supported by the other evidence of record.  Private treatment records throughout the appeal period do not indicate that the Veteran was under prescribed bedrest any at time, even after his period of convalescence had ended.  Furthermore, at his most recent September 2016 VA examination, the VA examiner found that the Veteran had IVDS, but no incapacitating episodes.  Therefore, under Diagnostic Code 5243, the Board finds that the Veteran's service-connected thoracolumbar spine disability is no more than 20 percent disabling.  

Finally, the Board has considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to his lumbar spine disability.  See 38 C.F.R. §4.71a.  At his September 2016 VA examination, the VA examiner found mild radiculopathy of the left lower extremity affecting the sciatic nerve.  No radiculopathy was found on the right lower extremity.  The Board recognizes that private treatment records from 2012 to 2016 document the Veteran's complaints of right lower extremity paresthesias; however, the Veteran's private physician never diagnosed the Veteran with right lower extremity radiculopathy.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, from September 19, 2016 (date of VA examination), a separate 10 percent evaluation is warranted for mild left lower extremity radiculopathy.  See 38 C.F.R. 4.124a, Diagnostic Code 8520.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a higher than 20 percent evaluation for a thoracolumbar spine disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  However, resolving all reasonable doubt in favor of the Veteran, from September 9, 2016, a separate 10 percent evaluation for left lower extremity radiculopathy is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral inguinal hernia scar is denied.  

Entitlement to an initial compensable evaluation for residual scar, status post splenectomy, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for GERD and sclerosing cholangitis is denied.  

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability is denied.

From September 1, 2009 to July 4, 2011, entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability is denied.  

From July 5, 2011, entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability is denied.  

From September 1, 2009 to May 5, 2011, entitlement to an initial 20 percent evaluation for a right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From September 1, 2011, entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability is denied.  

Entitlement to an initial evaluation in excess of 20 percent for a thoracolumbar spine disability is denied.  

From September 19, 2016, a separate 10 percent evaluation for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  

The Veteran is seeking a higher evaluation for his service-connected sinusitis.  Included among the symptoms evaluated as part of his sinusitis are his headaches.  However, the Veteran has submitted treatment records by his private neurologist, which suggest that his headaches are actually cluster headaches and may not be related to his sinusitis.  In September 2016, the Veteran was afforded a VA examination for his sinusitis, which was conducted by a physician's assistant.  As these headaches are still being rated as part of his sinusitis, a remand is required to obtain a new VA examination by a specialist who is qualified to assess whether the Veteran's now diagnosed cluster headaches are a part of his service-connected sinusitis.  

As noted above, in 2010 and 2013, the Veteran had raised a claim for service connection for headaches.  That claim has not been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction of this issue, and it must be remanded to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

Finally, as shown above, it would be premature to adjudicate the higher evaluation claim for sinusitis, as the Veteran's higher evaluation claim for sinusitis may depend on the outcome of the service connection claim for headaches.  Therefore, the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board must defer adjudication of the higher evaluation claim for sinusitis until the AOJ adjudicates the service connection claim for headaches.  Upon remand, the AOJ should address whether the Veteran's headaches are a symptom of his service-connected sinusitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his sinusitis and headaches that are not currently of record.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis by an otolaryngologist.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should determine whether the Veteran's diagnosed cluster headaches represent a symptom of his sinusitis.  

The examiner should provide current findings regarding all symptoms associated with the service-connected sinusitis and should opine as to its severity.  

All findings should be fully documented in the examination report.

3.  After ensuring compliance with the above, adjudicate the service connection claim for headaches and readjudicate the increased evaluation claim for sinusitis.  If the benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


